DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated October 23, 2020 in response to a non-final office action.  No claims have been amended, added, or cancelled.  Claims 1-18 are subject to examination.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed October 23, 2020 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1, 9, 17 and 18 (35 USC§ 103): The Applicant argues in substance that, "Applicant respectfully submits that the Examiner may be associating the feature of "whether or not all OFDM symbols are used for downlink transmission" of claim 1 with "the duration of transmission" described by NPL-2. Applicant respectfully disagrees with such assertion. A person skilled in the art would clearly understand the difference between "the duration of transmission" in NPL-2 and "whether or not all OFDM symbols are used for downlink transmission" of claim 1. The "current burst" in NPL-2 has no bearing on "a second subframe" as recited in previously presented claim 1. Therefore, NPL-2 fails to disclose the feature of "information mapped in the first subframe indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe (emphasis added by Applicant)" as recited in previously presented independent claim 1”, and
“Applicant respectfully submits that the Examiner may consider that, in NPL-2, the number of symbols expected in subsequent frame(s) is determined depending on which of the three types, i.e. type 1, type 2, and type 3, the frame type is. That is, in NPL-2, the frame 
In contrast, previously presented claim 1 recites "a reception circuitry configured to monitor an enhanced physical downlink control channel (EPDCCH) on a Serving cell with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell ( emphasis added by Applicant)". See claim 1 above. Whether all OFDM symbols are used for downlink transmission in a second subframe is indicated by the information mapped in the first subframe. A person skilled in the art would clearly understand the difference between previously presented claim 1 in which the frame type is specified as type 3 and NPL-2 in which the frame type is any of the following three types: type 1, type 2, and type 3.''

Examiner’s Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 1 (similar limitations are in independent claims 9, 17 and 18), NPL-2, in view of Lee, teaches the claimed limitations as written.  For example, for the limitation “a reception circuitry configured to monitor an enhanced physical downlink control channel (EPDCCH) on a Serving cell with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell”, NPL-2 teaches comprehensively that different LAA frame types can be used, including the Type-3 frame in:  (NPL-2, Figs. 1, 2 and ¶ [Section 2]: Three types of LAA frames are proposed...  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required).
Regarding the limitation, “information mapped in the first subframe indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe (emphasis added by Applicant)”, NPL-2 proposed sending first subframe) to convey information about subsequent frames in the current burst of frame from the eNB; i.e.: (NPL-2, Figs. 1, 2 and ¶ [Section 2]: Thus, we propose to transmit a reference signal like WiFi preamble in this fractional OFDM to inform UE some useful information, e.g., the duration of transmission in the current burst from the eNB. Here a burst can consist of one Type 1 [LAA] subframe and one or more Type 2 LAA subframe and zero or one Type 3 LAA subframe).  The Examiner interpreted that the subsequent subframe(s) can be: 1) on or more Type 2 LAA subframe, or 2) zero or one Type 3 LAA subframe, depending on the information conveyed in the first subframe (i.e., subframe n).  NPL-2 also teaches that depending on the subsequent frame type used, the transmission may use all or some symbols.  E.g., LAA frame Type 3 does not use all symbols for data transmission: (NPL-2, Figs. 1, 2 and ¶ [Section 2]: Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe); however, LAA frame Type 2 does use all symbols for data transmission: (NPL-2, Figs. 1, 2 and ¶ [Section 2]: Type 2: transmission starting from the beginning of a subframe to the end of the subframe).
By the above rationale, NPL-2, in view of Lee, teaches the claimed limitations.  Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

A review of the disclosure of this instant application, for example, Figures 5 and 7 and the corresponding description in the specification, suggests that including certain elements from the aforementioned figures and specification appears to overcome the current prior art for the independent claims.  For example, the aspect of the LAA cell 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et.al. (US Patent Application Publication, 2016/0043849, hereinafter, “Lee”) in view of “MediaTek Inc., Discussions on LAA frame structure design and LAA- WIFI coexistence, 3GPP TSG RAN WG1#80bis, R1-150577”, hereinafter, “NPL-2”).
Regarding claim 1, Lee teaches:
A terminal device (UE) comprising (Lee: wireless transmit/receive unit (WTRU) 102a (UE).  Fig. 8A and ¶ [0110]):
a reception circuitry (Lee: transmit/receive element 122.  Fig. 8B and ¶ [0121]) configured to monitor an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell.  Fig. 8A and ¶ [0112]),
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe of the LAA cell, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes, a subset of DCIs  (downlink control information, ¶ [0043])  transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined as the subframe not containing CRS (common reference signal, ¶ [0036]) in the first two OFDM symbols.  The UE may monitor EPDCCH based on extended CP (cyclic prefix, ¶ [0023]) in MBSFN (multimedia broadcast multicast service single frequency network, ¶ [0043]) subframe.  In FIG. 8A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, a radio access network (RAN) 103/104/105, a base station 114a.  The WTRUs 102a, 102b may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station.  The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b.  Fig. 8A and ¶ [0100-0101, 0109-0111]),
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of the OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS (demodulation reference signal, ¶ [0023]) pattern in the subframe containing PSS/SSS (primary and/or secondary synchronization signals, ¶ [0051]).  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]),
information mapped in the first subframe (NPL-2: Thus a reservation signal must be used to hold the channel. The channel reservation is illustrated in Figure 1. For LAA, the channel reservation time is part of the channel occupancy time and thus is an overhead.  Thus, we propose to transmit a reference signal like WiFi preamble in this fractional OFDM [in first subframe n] to inform UE some useful information, e.g., the duration of transmission in the current burst from the eNB.  Figs. 1, 2 and ¶ [Section 2])  indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe (NPL-2: Here a burst can consist of one Type 1 [LLA] subframe [first subframe n] and one or more Type 2 LAA subframe and zero or one Type 3 LAA subframe.  Type 2: transmission starting from the beginning of a subframe to the end of the subframe [all OFDM symbols are used].  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe [not all OFDM symbols are used] [i.e., from above “duration of transmission” transmitted in subframe n, UE can determine the number of symbols expected in subsequent frame(s), based on frame type].  Figs. 1, 2 and ¶ [Section 2]).
In the manner of combining is that NPL-2’s channel reservation time with the use of multiple frame structure types in a burst, could be apparently implemented into Lee’s conventional method of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-12, Section 2).

Regarding claim 9, Lee teaches:
A base station device configured to communicate with a terminal device (UE) (Lee: a base station 114a may be any type of device configured to wirelessly interface with at least one of the WTRUs (wireless transmit/receive units) 102a, 102b, 102c, 102d).  Fig. 8A and ¶ [0111]), the base station device comprising:
a transmission circuitry (Lee: transmit/receive element 122.  Fig. 8B and ¶ [0121]) configured to transmit an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: The base station 114a may be configured to transmit wireless signals within a particular geographic region, which may be referred to as a cell.  Fig. 8A and ¶ [0112]),
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe of the LAA cell, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes, a subset of DCIs  (downlink control information, ¶ [0043])  transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined as the subframe not containing CRS (common reference signal, ¶ [0036]) in the first two OFDM symbols.  The UE may monitor EPDCCH based on extended CP (cyclic prefix, ¶ [0023]) in MBSFN (multimedia broadcast multicast service single frequency network, ¶ [0043]) subframe.  In FIG. 8A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, a radio access network (RAN) 103/104/105, a base station 114a.  The WTRUs 102a, 102b may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station.  The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b.  Fig. 8A and ¶ [0100-0101, 0109-0111]),
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS (demodulation reference signal, ¶ [0023]) pattern in the subframe containing PSS/SSS (primary and/or secondary synchronization signals, ¶ [0051]).  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]),
information mapped in the first subframe (NPL-2: Thus a reservation signal must be used to hold the channel. The channel reservation is illustrated in Figure 1. For LAA, the channel reservation time is part of the channel occupancy time and thus is an overhead.  Thus, we propose to transmit a reference signal like WiFi preamble in this fractional OFDM [in first subframe n] to inform UE some useful information, e.g., the duration of transmission in the current burst from the eNB.  Figs. 1, 2 and ¶ [Section 2])  indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe (NPL-2: Here a burst can consist of one Type 1 [LLA] subframe [first subframe n] and one or more Type 2 LAA subframe and zero or one Type 3 LAA subframe.  Type 2: transmission starting from the beginning of a subframe to the end of the subframe [all OFDM symbols are used].  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe [not all OFDM symbols are used] [i.e., from above “duration of transmission” transmitted in subframe n, UE can determine the number of symbols expected in subsequent frame(s), based on frame type].  Figs. 1, 2 and ¶ [Section 2]).
In the manner of combining is that NPL-2’s channel reservation time with the use of multiple frame structure types in a burst, could be apparently implemented into Lee’s conventional method of a monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, to support channel reservation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-12, Section 2).

Regarding claim 17, Lee teaches:
A communication method of a terminal device (UE), the communication method comprising the step of (Lee: wireless transmit/receive unit (WTRU) 102a (UE).  Fig. 8A and ¶ [0110]):
monitoring an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell.  Fig. 8A and ¶ [0112]),
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe of the LAA cell, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes, a subset of DCIs  (downlink control information, ¶ [0043])  transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined as the subframe not containing CRS (common reference signal, ¶ [0036]) in the first two OFDM symbols.  The UE may monitor EPDCCH based on extended CP (cyclic prefix, ¶ [0023]) in MBSFN (multimedia broadcast multicast service single frequency network, ¶ [0043]) subframe.  In FIG. 8A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, a radio access network (RAN) 103/104/105, a base station 114a.  The WTRUs 102a, 102b may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station.  The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b.  Fig. 8A and ¶ [0100-0101, 0109-0111]),
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of the OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS (demodulation reference signal, ¶ [0023]) pattern in the subframe containing PSS/SSS (primary and/or secondary synchronization signals, ¶ [0051]).  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]),
information mapped in the first subframe (NPL-2: Thus a reservation signal must be used to hold the channel. The channel reservation is illustrated in Figure 1. For LAA, the channel reservation time is part of the channel occupancy time and thus is an overhead.  Thus, we propose to transmit a reference signal like WiFi preamble in this fractional OFDM [in first subframe n] to inform UE some useful information, e.g., the duration of transmission in the current burst from the eNB.  Figs. 1, 2 and ¶ [Section 2])  indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe (NPL-2: Here a burst can consist of one Type 1 [LLA] subframe [first subframe n] and one or more Type 2 LAA subframe and zero or one Type 3 LAA subframe.  Type 2: transmission starting from the beginning of a subframe to the end of the subframe [all OFDM symbols are used].  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe [not all OFDM symbols are used] [i.e., from above “duration of transmission” transmitted in subframe n, UE can determine the number of symbols expected in subsequent frame(s), based on frame type].  Figs. 1, 2 and ¶ [Section 2]).
In the manner of combining is that NPL-2’s channel reservation time with the use of multiple frame structure types in a burst, could be apparently implemented into Lee’s conventional method of a monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, to support channel reservation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-12, Section 2).

Regarding claim 18, Lee teaches:
A communication method of a base station device configured to communicate with a terminal device (UE), the communication method comprising the step of (Lee: a base station 114a may be any type of device configured to wirelessly interface with at least one of the WTRUs (wireless transmit/receive units) 102a, 102b, 102c, 102d).  Fig. 8A and ¶ [0111]):
transmitting an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: The base station 114a may be configured to transmit wireless signals within a particular geographic region, which may be referred to as a cell.  Fig. 8A and ¶ [0112]),
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe of the LAA cell, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes, a subset of DCIs  (downlink control information, ¶ [0043])  transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined as the subframe not containing CRS (common reference signal, ¶ [0036]) in the first two OFDM symbols.  The UE may monitor EPDCCH based on extended CP (cyclic prefix, ¶ [0023]) in MBSFN (multimedia broadcast multicast service single frequency network, ¶ [0043]) subframe.  In FIG. 8A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, a radio access network (RAN) 103/104/105, a base station 114a.  The WTRUs 102a, 102b may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station.  The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b.  Fig. 8A and ¶ [0100-0101, 0109-0111]),
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of the OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS (demodulation reference signal, ¶ [0023]) pattern in the subframe containing PSS/SSS (primary and/or secondary synchronization signals, ¶ [0051]).  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
with frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]),
information mapped in the first subframe (NPL-2: Thus a reservation signal must be used to hold the channel. The channel reservation is illustrated in Figure 1. For LAA, the channel reservation time is part of the channel occupancy time and thus is an overhead.  Thus, we propose to transmit a reference signal like WiFi preamble in this fractional OFDM [in first subframe n] to inform UE some useful information, e.g., the duration of transmission in the current burst from the eNB.  Figs. 1, 2 and ¶ [Section 2])  indicates whether or not all OFDM symbols are used for downlink transmission in a second subframe subsequent to the first subframe (NPL-2: Here a burst can consist of one Type 1 [LLA] subframe [first subframe n] and one or more Type 2 LAA subframe and zero or one Type 3 LAA subframe.  Type 2: transmission starting from the beginning of a subframe to the end of the subframe [all OFDM symbols are used].  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe [not all OFDM symbols are used] [i.e., from above “duration of transmission” transmitted in subframe n, UE can determine the number of symbols expected in subsequent frame(s), based on frame type].  Figs. 1, 2 and ¶ [Section 2]).
In the manner of combining is that NPL-2’s channel reservation time with the use of multiple frame structure types in a burst, could be apparently implemented into Lee’s conventional method of a monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, to support channel reservation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-12, Section 2).

Claims 2, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-NPL-2 in view of Bai et.al. (US Patent Application Publication, 2015/0009883, hereinafter, “Bai”).
Regarding claim 2, Lee-NPL-2 discloses on the features with respect to claim 1 as outlined above.
Lee-NPL-2 does not explicitly teach:
wherein the first subframe follows one of downlink pilot time slot (DwPTS) durations.
However, in the same field of endeavor, Bai teaches:
wherein the first subframe follows one of downlink pilot time slot (DwPTS) durations (Bai: a special subframe between the uplink subframe and the downlink subframe. The special subframe includes a downlink pilot time slot (herein after referred to as: DwPTS).  Fig. 3 and ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by Bai above in order to expand the downlink coverage.  (Bai, ¶ [0006]).

Regarding claim 8, Lee-NPL-2 discloses on the features with respect to claim 1 as outlined above.
Lee further teaches: wherein
a number of enhanced resource element groups (EREGs) per an enhanced control channel element (ECCE) is 4 in a case that the first subframe follows any of special subframe configuration 3, 4, and 8 (Lee: 4 EREGs may be grouped to form an ECCE in the case of a normal CP for a normal subframe, and a special subframe configuration 3, 4, and 8.  Table 1 and ¶ [0027]), and
the number of enhanced resource element groups (EREGs) per the enhanced control channel element (ECCE) is 8 in a case that the first subframe follows any of special subframe configuration 1, 2, 6, 7, and 9 (Lee: 8 EREGs may be grouped to form an ECCE, for example in the case of extended CP for a normal subframe and/or a special subframe configuration 1, 2, 3, 5, and 6.  Table 1 and ¶ [0027]).
Lee-NPL-2 does not explicitly teach: 
the subframe follows DwPTS duration of any of special subframe
However, in the same field of endeavor, Bai teaches:
the subframe follows DwPTS duration of any of special subframe (Bai: a special subframe between the uplink subframe and the downlink subframe. The special subframe includes a downlink pilot time slot (herein after referred to as: DwPTS).  Fig. 3 and ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by Bai above in order to expand the downlink coverage.  (Bai, ¶ [0006]).

Regarding claim 10, Lee-NPL-2 discloses on the features with respect to claim 9 as outlined above.
Lee-NPL-2 does not explicitly teach:
wherein the first subframe follows one of downlink pilot time slot (DwPTS) durations.
However, in the same field of endeavor, Bai teaches:
wherein the first subframe follows one of downlink pilot time slot (DwPTS) durations (Bai: a special subframe between the uplink subframe and the downlink subframe. The special subframe includes a downlink pilot time slot (herein after referred to as: DwPTS).  Fig. 3 and ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by Bai above in order to expand the downlink coverage.  (Bai, ¶ [0006]).

Regarding claim 16, Lee-NPL-2 discloses on the features with respect to claim 9 as outlined above.
Lee further teaches: wherein
a number of enhanced resource element groups (EREGs) per an enhanced control channel element (ECCE) is 4 in a case that the first subframe follows any of special subframe configuration 3, 4, and 8 (Lee: 4 EREGs may be grouped to form an ECCE in the case of a normal CP for a normal subframe, and a special subframe configuration 3, 4, and 8.  Table 1 and ¶ [0027]), and
the number of enhanced resource element groups (EREGs) per the enhanced control channel element (ECCE) is 8 in a case that the first subframe follows any of special subframe configuration 1, 2, 6, 7, and 9 (Lee: 8 EREGs may be grouped to form an ECCE, for example in the case of extended CP for a normal subframe and/or a special subframe configuration 1, 2, 3, 5, and 6.  Table 1 and ¶ [0027]).
Lee-NPL-2 does not explicitly teach: 
the subframe follows DwPTS duration of any of special subframe
However, in the same field of endeavor, Bai teaches: 
the subframe follows DwPTS duration of any of special subframe (Bai: a special subframe between the uplink subframe and the downlink subframe. The special subframe includes a downlink pilot time slot (herein after referred to as: DwPTS).  Fig. 3 and ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by Bai above in order to expand the downlink coverage.  (Bai, ¶ [0006]).

Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-NPL-2 in view of You et.al. (US Patent Application Publication, 2015/0131568, hereinafter, “You”).
Regarding claim 3, Lee-NPL-2 discloses on the features with respect to claim 1 as outlined above.
Lee-NPL-2 does not explicitly teach: wherein
the terminal device assumes that first X OFDM symbols are used for the downlink transmission in the first subframe, and
the X is determined by a value corresponding to the field.
However, in the same field of endeavor, You teaches: wherein
the terminal device assumes that first X OFDM symbols are used for the downlink transmission in the first subframe (You: DL control channel used in 3GPP LTE include a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH)… The PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe.  Fig. 5 and ¶ [0091]), and
the X is determined by a value corresponding to the field (You: carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe… The control information transmitted through the PDCCH will be referred to as downlink control information (DCI).    Fig. 5 and ¶ [0091-0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Regarding claim 7, Lee-NPL-2 discloses on the features with respect to claim 1 as outlined above.
Lee-NPL-2 does not explicitly teach: wherein
the reception circuitry is configured to receive a physical downlink shared channel (PDSCH), and
the OFDM symbols are used for transmission of the PDSCH.
However, in the same field of endeavor, You teaches: wherein
the reception unit is configured to receive a physical downlink shared channel (PDSCH) (You: a UE which has accessed a network of an eNB may acquire more detailed system information by receiving a PDCCH and a PDSCH according to information carried on the PDCCH).  Fig. 14 and ¶ [0089]), and
the OFDM symbols are used for transmission of the PDSCH (You: A DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 5, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated.  Fig. 5 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Regarding claim 11, Lee-NPL-2 discloses on the features with respect to claim 9 as outlined above.
Lee-NPL-2 does not explicitly teach: wherein
the terminal device assumes that first X OFDM symbols are used for the downlink transmission in the first subframe, and
the X is determined by a value corresponding to the field.
However, in the same field of endeavor, You teaches: wherein
the terminal device assumes that first X OFDM symbols are used for the downlink transmission in the subframe (You: DL control channel used in 3GPP LTE include a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH)… The PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe.  Fig. 5 and ¶ [0091]), and
the X is determined by a value corresponding to the field (You: carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe… The control information transmitted through the PDCCH will be referred to as downlink control information (DCI).    Fig. 5 and ¶ [0091-0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Regarding claim 15, Lee-NPL-2 discloses on the features with respect to claim 9 as outlined above.
Lee-NPL-2 does not explicitly teach: wherein
the transmission circuitry is configured to transmit a physical downlink shared channel  (PDSCH), and
the OFDM symbols are used for transmission of the PDSCH.
However, in the same field of endeavor, You teaches: wherein
the transmission unit is configured to transmit a physical downlink shared channel (PDSCH) (You: The CRSs are transmitted in all DL subframes in a cell supporting PDSCH transmission and are transmitted through all antenna ports configured at an eNB.  Fig. 14 and ¶ [0107]), and
the OFDM symbols are used for transmission of the PDSCH (You: A DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 5, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated.  Fig. 5 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2 to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-NPL-2 in view of You et.al. (US Patent Application Publication, 2015/0131568, hereinafter, “You”), and further in view of “MediaTek Inc., Design consideration on fractional subframe at the end of DL transmission, 3GPP TSG RAN WG1#80bis, R1-151940 (Applicant’s IDS, November 14, 2017)”, hereinafter, “NPL-1”.
Regarding claim 4, the combination of Lee-NPL-2-You discloses on the features with respect to claim 3 as outlined above.
The combination of Lee-NPL-2-You does not explicitly teach:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the X is 14.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the X is 14 (NPL-1: DMRS R7 in “All other downlink subframes” and “Antenna port 7” block [all 14 symbols of the subframe used for downlink transmission].  Fig. 6.10.3.2-3, Page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 5, the combination of Lee-NPL-2-You discloses on the features with respect to claim 3 as outlined above.
The combination of Lee-NPL-2-You does not explicitly teach:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the X is 11.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the X is 11 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 11 to 13 OFDM symbols.  Fig. 4, Page 6).
Lee-NPL-2-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 6, the combination of Lee-NPL-2-You discloses on the features with respect to claim 3 as outlined above.
The combination of Lee-NPL-2-You does not explicitly teach:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the X is 9.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the X is 9 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 7 to 10 OFDM symbols.  Fig. 3, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 12, the combination of Lee-NPL-2-You discloses on the features with respect to claim 11 as outlined above.
The combination of Lee-NPL-2-You does not explicitly teach:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the X is 14.
NPL-1 teaches:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the X is 14 (NPL-1: DMRS R7 in “All other downlink subframes” and “Antenna port 7” block.  Fig. 6.10.3.2-3, Page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 13, the combination of Lee-NPL-2-You discloses on the features with respect to claim 11 as outlined above.
The combination of Lee-NPL-2-You does not explicitly teach:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the X is 11.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the X is 11 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 11 to 13 OFDM symbols.  Fig. 4, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 14, the combination of Lee-NPL-2-You discloses on the features with respect to claim 11 as outlined above.
The combination of Lee-NPL-2-You does not explicitly teach:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the X is 9.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the X is 9 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 7 to 10 OFDM block [all 14 symbols of the subframe used for downlink transmission].  Fig. 3, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416